


110 HRES 850 RH: Waiving a requirement of clause 6(a) of

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 165
		110th CONGRESS
		1st Session
		H. RES. 850
		[Report No. 110–476]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Ms. Slaughter, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported on the legislative day of December 11, 2007, providing
			 for consideration of the Senate amendment to the bill (H.R. 2764) making
			 appropriations for the Department of State, foreign operations, and related
			 programs for the fiscal year ending September 30, 2008, and for other
			 purposes.
		2.The chairman of the Committee on
			 Appropriations may insert in the Congressional Record at any time during the
			 remainder of the first session of the 110th Congress such material as he may
			 deem explanatory of appropriations measures for the fiscal year 2008.
		3.House Resolution 839 is laid upon the
			 table.
		
	
		December 6, 2007
		Referred to the House Calendar and ordered to be
		  printed
	
